Order, Supreme Court, Bronx County (Edgar G. Walker, J.), entered November 24, 2009, which granted defendant’s motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for partial summary judgment, unanimously affirmed, without costs.
Plaintiff visited the premises on April 12, 2001, to pick up her paycheck from her employer, a tenant on defendant’s property, when she lost her footing on the top step as she was about to descend a stairway and fell, suffering injury. She acknowledged at deposition that she had never previously noticed a lump or crack in this step, nor was she aware of any witness who had. Under these circumstances, the record creates no triable issues of fact as to whether any hazardous condition existed sufficient to impose liability (compare Taylor v New York City Tr. Auth., 48 NY2d 903 [1979]), or whether defendant had constructive notice of any visible or apparent defect existing for a sufficient length of time prior to the accident to permit its discovery and repair (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; compare Alexander v New York City Tr., 34 AD3d 312 [2006]).
We have considered plaintiff’s other contentions and find them unavailing. Concur—Tom, J.P., McGuire, Moskowitz, Acosta and Freedman, JJ.